Exhibit 10.1

 

CONFIDENTIAL

October 20, 2005

 

Mr. Michael C. Ruettgers

[Address]

 

Dear Mike:

 

As you know, and at your request, on December 31, 2005, your status as Chairman
of the Board of EMC Corporation (“EMC”) shall change; and on January 1, 2006,
you shall assume the position of Senior Advisor. Furthermore, you have also
indicated that you shall resign from the board of directors (the “Board”) of EMC
effective as of December 31, 2005.

 

The Board and I greatly appreciate your devoted service to EMC, including your
many years of senior executive leadership. You led EMC into great prominence in
the high technology industry. Therefore, the Board and I are very fortunate that
you have expressed a desire to continue your employment at EMC as Senior
Advisor.

 

In accordance with the foregoing, EMC is pleased to offer you the following
arrangement:

 

  1. Effective as of December 31, 2005, you shall be deemed to have resigned as
Chairman of the Board and as a member of the Board.

 

  2. Effective as of January 1, 2006, you shall continue to be employed full
time as Senior Advisor. In this position, you shall provide advice and counsel
to the Board and/or me as requested concerning sales and marketing matters and
other matters at EMC. You shall provide periodic updates and/or briefings to the
Board and/or me on all such matters worked on.

 

  3. You shall serve as Senior Advisor from January 1, 2006 to the earlier to
occur of the date EMC or you terminate this arrangement upon thirty (30) days
prior written notice or December 31, 2007. On the termination date, you shall be
deemed to have retired from EMC (the “Retirement Date”).

 

  4. While this arrangement is in effect, you shall be paid $11,538.46 (less
legal deductions) per pay period, which is equivalent to $300,000 annually.

 

Page 1 of 3



--------------------------------------------------------------------------------

  5. As of the date of this letter, you have received a number of EMC stock
option and/or restricted stock grants that have been vesting in accordance with
their terms. For purposes of this arrangement, all such prior grants of stock
options and restricted stock to you shall be known as the “Existing Grants.”

 

  6. From January 1, 2006 to the Retirement Date, the Existing Grants shall
continue to vest in accordance with their terms. On the Retirement Date, all of
the Existing Grants shall expire unless you have exercised all options and/or
restricted stock that are vested as of such date; provided, however, some of the
Existing Grants may continue to vest after the Retirement Date in accordance
with the “retirement provisions” of the stock plan and grant agreement that
governs the particular grant.

 

  7. As Senior Advisor, you shall continue to remain an employee in good
standing at EMC. You shall continue to be eligible for participation in all of
EMC’s health, welfare and other benefits through the Retirement Date.

 

  8. EMC shall continue to provide you with reasonably appropriate and suitable
office and secretarial support through the Retirement Date.

 

  9. From time to time through the Retirement Date, you may be asked to continue
to travel on EMC business matters. As has been EMC’s practice, for each such
event, EMC shall continue to make one of its jets available for your use. In the
event one of EMC’s jets is not available, EMC shall, as has been its current
practice, reimburse you for the use of your jet for EMC business travel at an
hourly rate to be mutually agreed upon between EMC and you.

 

  10. EMC shall continue to reimburse you for all other reasonable business and
entertainment expenses in accordance with EMC’s then current business and
expense reimbursement policy.

 

  11. You ratify and reaffirm the EMC Key Employee Agreement you signed on
September 19, 1989.

 

  12. As Senior Advisor, you will not be considered an “affiliate” or “executive
officer” of EMC. However, you shall remain subject to the EMC stock trading
policy through the Retirement Date.

 

  13. EMC and you agree that this arrangement shall be governed by and construed
in accordance with Massachusetts law.

 

Page 2 of 3



--------------------------------------------------------------------------------

Assuming the terms of this arrangement meet with your approval, please sign this
letter in the space provided below. The enclosed copy is for you.

 

I want you to know that the Board and I have always valued your sage advice and
counsel, and we look forward to continuing to work with you.

 

Very truly yours,

 

/s/ Joseph M. Tucci

 

Joseph M. Tucci

President and

Chief Executive Officer

 

Accepted and agreed:

 

/s/ Michael C. Ruettgers                    

Michael C. Ruettgers

 

Page 3 of 3